SENTENCIA
Por vía de reconsideración y al amparo de la Regla 50 de nuestro Reglamento examinamos y resolvemos este recurso. Evaluados sus méritos, procede dejar sin efecto nuestra resolución denegatoria de 11 de marzo de 1982. En su lugar se expide el auto con efecto limitado bajo el cual se dicta sentencia que modifica la recurrida de 19 de enero de 1982 al sólo fin de conceder las costas a la parte demandante por disposición imperativa de la Regla 44.1(b) de Procedimiento Civil.
*694Aun cuando ciertamente la sentencia refleja unos errores matemáticos en la determinación de lucro cesante, hemos ponderado la compensación final y consideramos razonable la cuantía adjudicada. No habremos de inter-venir en ese extremo, pues la doctrina prevaleciente,' aplicable al caso de autos, reconoce que la fórmula sobre lucro cesante “no pretende exponer de manera absoluta todos los criterios matemáticos a tomarse en cuenta, sino aquellos comúnmente reconocidos. La razonabilidad de la cuantía total no puede hacerse depender de unos cómputos aritméticos, que en fin de cuentas se elaboran sobre unas bases y expectativas, que aunque precisables, no están inmunes de cierto grado de especulación. (Énfasis nuestro.) Publio Díaz v. E.L.A., 106 D.P.R. 854, 871 (1978)”. Suro v. E.L.A., 111 D.P.R. 456, 460 (1981).
Tampoco alteraremos la aplicación y proporción de la negligencia comparada, con el mismo criterio justiciero con que nos negamos a darle curso a la solicitud de revi-sión promovida por la Autoridad (R-82-52).
Aunque humana e imperfecta, subsiste en la conciencia institucional e individual del Tribunal —como debe quedar también en la de los abogados de las partes— la paz espiritual del deber cumplido en la búsqueda del ideal de justicia.
Así modificada, la sentencia es confirmada.
Lo pronunció y manda el Tribunal y certifica la señora Secretaria General. El Juez Asociado Señor Irizarry Yunqué emitió opinión disidente a la cual se une' el Juez Asociado Señor Negrón García.
(Fdo.) Lady Alfonso de Cumpiano

Secretaria